Title: To Thomas Jefferson from David Humphreys, 4 April 1793
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 4 Apr. 1793. Since his letter of 24 Mch. he has repeated his application to the Secretary of State for Foreign Affairs about “the hardship of refusing our vessels laden with wheat, after requesting Franquia, to proceed to their destination.” He has succeeded in this instance, as his letter to the Secretary and its enclosures indicate, and will continue to be unremitting in his efforts to protect American trade. Bountiful rains promise an improved harvest in Portugal. European affairs become more critical every day. After a conference with the Secretary of State for Foreign Affairs, M. d’Arbot, the National Convention’s “Agent Negociateur to this Court,” is returning to France on the first neutral ship, not having been officially acknowledged. War with France will probably ensue after Arbot’s return, despite the assertions of English gazettes that it exists already. The celebrations planned for the Princess of Brazil’s childbirth will overshadow the Queen. He encloses a letter from Short for TJ and another for the Secretary of the Treasury.
